Title: To George Washington from Moses Ashley, 26 November 1782
From: Ashley, Moses
To: Washington, George


                  
                     Sir
                      Novr 26th 1782
                  
                  Agreeably to orders of the Commandant of the Light Infantry Brigade, of the 16th inst. for my Battallion to relieve the Lines & the advance posts on the Hudson: on the morning of the 17th I detatched Capt. Burnham with his company to Pines, & Capt. Cloyes to the New-bridge, Capt. Coburn to Stoney & Verplanks Points, and the lower beacon on Haverstraw Mountain; and proceeded myself with Capt. Stones, to the Post at Dobbs-ferry and relieved Majr Smith on the morning of the 18th at which time a flag arrived from NewYork bringing Mrs Bruce who had your Excellencys permission to have an interview with her son Mr Ranselear; which was compleated the next morning & the flag returned, in which event Captain Asgill of the British guards—on the 20th I sent a Packet of Letters to Head Quarters which were brought by the above mentioned flag,  together with some for examination & permission to pass to New York—The 21st reciev’d a Letter from Head Quarters granting permission to Mr McDonald a Volunteer of the 76th British Regt to pass to New York, together with several other Letters which I forwarded by a flag the 22d and the same day sent three more deserters from the British guard-ship to Col. Webb to be forwarded to Head Quarters.  The 23d Lt Col. Smith arrived & reliev’d me, agreeably to instructions sent me by Col. Webb, receipting for the papers &c. containing the instructions at the post; Capt. Stone receipting for the Stores provisions, &c. which receipts are enclosed,  I have also herewith transmitted a report of some part of the Stores at Stoney & Verplanks Points.  I have the Honor to be Your Excellencys most Obedt Servt
                  
                     M. Ashley
                     
                  
                Enclosure
                                    
                     
                        Dobbs’s Ferry Novr 23d 1782
                     
                     Rec’d of Major Ashley Sundry Papers and Letters from the Commander in Chief containg instructions to the officer Commanding at this post.
                     
                        W.S. Smith Lt 
                        
                     
                  
                  
               